Adams, J.
It may be seen by reference to the paper signed by J. W. Hines on 3 February, 1927, that his gift to the plaintiff of five-eighths of the capital stock of the Greenville lee and Coal Company, or of securities in the sum of $100,000, was made dependent upon the precedent condition that the plaintiff should secure by 1 January, 1930, additional endowment funds in the sum of $200,000 net, in cash, or in securities equivalent to cash. It was incumbent upon the plaintiff to show that it had complied with the condition. The record does not contain a list of the securities and they are not open to our inspection; but the material facts appear in the judgment. Prior to 31 December, 1929, gifts in cash, stocks, bonds, promissory notes, estate notes, pledges for the payment of cash, and other securities, exclusive of the $100,000 conditionally pledged by J. W. Hines, aggregating $239,952.31- were received for the permanent endowment fund; and upon an examination of these securities the defendants valued them “at $200,000 or above.” It is admitted that friends of the plaintiff executed promissory notes in the net amount of $26,310.71, all of which were solvent, as a guaranty that the plaintiff would receive from the securities mentioned the net sum of $200,000.
Are these securities “equivalent to cash” within the meaning of the testator’s conditional gift to the plaintiff? One thing is equivalent to another when it is equal in value, force, meaning, or the like; when it is equal so far as concerns the matter under consideration (New Standard Dictionary), or equal in worth or value, power, defect, import, and the like. "Webster's International Dictionary. Under the terms of the contract in Hassard-Short v. Hardison, 117 N. C., 61—the plaintiff was to pay the defendant “in cash or its equivalent,” and this Court held that these words, without further explanation, meant “anything besides money that defendants might agree to take.” The phrase has been con*627strued to signify “something commercially as good as cash, or something that could readily be converted into cash at a fixed price.” Kellogg v. Muller, 68 Tex., 182, 4 S. W., 361. In Robinson v. Noble, 8 Pet. (U. S.), 181, 196, 8 Law Ed., 910, it was held that an agreement to make payment in bank paper “or its equivalent” imposed the duty of making payment in any other notes of equal value.
In the case before us the plaintiff alleged in its complaint and the defendants admitted in their answer that a reputable bank in North Carolina with a strong financial connection and ample ability to perform its contracts has offered to lend the plaintiff $200,000 upon a pledge of the securities; and the trial judge found as a fact from the evidence before him and from the admission of the parties that the value of the securities is in excess of two hundred thousand dollars. The admissions of the parties and the facts set out in the judgment, which we do not review, lead to the conclusion that the securities in question are not only equal in value to $200,000, but are presently available to the plaintiff through the proposed loan. If of equal value and presently available, they are “equivalent to cash” within the terms of the testator’s gift. The judgment is
Affirmed.